1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM JOSEPH JONES,                                Case No.: 18-CV-1609-AJB(WVG)
12                                       Plaintiff,
                                                          REPORT AND
13   v.                                                   RECOMMENDATION ON
                                                          DEFENDANT ROGELIO ORTEGA’S
14   CARRABY et al.,
                                                          MOTION TO DISMISS
15                                    Defendants.         COMPLAINT
16
                                                          [Doc. No. 6.]
17
18
19         Plaintiff William Joseph Jones, a state prisoner proceeding pro se and in forma
20   pauperis, has filed a civil rights action seeking relief under the Civil Rights Act, 42. U.S.C.
21   § 1983. Defendant Dr. Rogelio Ortega has filed a motion to dismiss. For the reasons that
22   follow, the Court RECOMMENDS that Defendant’s motion be GRANTED, the Complaint
23   against Dr. Ortega be dismissed, and Plaintiff be granted leave to amend.
24                                         I.    BACKGROUND
25   A.    Factual Allegations
26         Plaintiff is an inmate housed at Centinela State Prison in Imperial, California.
27   Defendant Rogelio Ortega, M.D., is employed by the California Department of Corrections
28   and Rehabilitations (“CDCR”). In March 2017, Plaintiff underwent cataract surgery to his

                                                      1
                                                                                18-CV-1609-AJB(WVG)
1    right eye by a doctor at California Retina Associates (“CRA”), a private healthcare provider
2    contracted by the CDCR. (Doc. No. 1 at 5.)1 During surgery, a medical instrument
3    detached Plaintiff’s retina, causing severe visual impairment in Plaintiff’s right eye. (Doc.
4    No. 1 at 7.)
5               Dissatisfied with his care, Plaintiff filed a CDCR Form 602 Healthcare Appeal
6    asking, on April 16, 2017, to have his eyes reexamined. (Doc. No. 8 at 2.) Dr. Ortega
7    initially denied Plaintiff’s appeal, but later granted it upon further review. (Doc. No. 1 at
8    9.) Plaintiff was then sent to CRA for post-surgical eye care and additional follow-up care
9    visits. Id.
10              Plaintiff then received continued off-site treatment from CRA doctors on April 20,
11   2017; May 2, 2017; May 19, 2017; and June 6, 2017. (Doc. No. 1 at 10.) Plaintiff received
12   additional treatment at UC San Diego (“UCSD”) on June 9, 2017. (Doc. No. 1 at 10.) On
13   June 19, 2017, Plaintiff met with Defendant Ortega for a follow-up visit and requested an
14   expedited appointment with a refraction specialist. (Doc. No. 1 at 11.) After the visit with
15   Defendant Ortega, Plaintiff                       was transported off-site where he had sixteen more
16   appointments at CRA and UCSD. (Doc. No. 1 at 11-15.)
17              Plaintiff states that he is legally blind out of his right eye, an impairment that creates
18   unusual hardship and fear while in prison. (Doc. No. 1 at 16.) Plaintiff alleges that
19   Defendant Ortega failed to properly treat him by continuously passing on responsibility to
20   other doctors instead of providing him laser cataract surgery, a procedure that supposedly
21   would have restored his vision “within hours.” (Id.) Plaintiff alleges Dr. Ortega violated
22   his Eighth Amendment rights based on his alleged deliberate indifference to Plaintiff’s
23   serious medical needs.
24
25
26                                                  
27
     1
       All citations to documents filed on the Court’s CM/ECF system are to the system’s
28   electronically-generated pagination.
                                                                 2
                                                                                         18-CV-1609-AJB(WVG)
1    B.         Procedural Background
2               Plaintiff filed the initial complaint on July 16, 2018, alleging that Defendant Ortega
3    and others violated his Eight Amendment rights. Defendant Ortega thereafter filed a
4    motion to dismiss (Doc. No. 6), Plaintiff filed an opposition (Doc. No. 10), and Defendant
5    filed a reply (Doc. No. 16).2
6                                                      II.   LEGAL STANDARD
7    A.         Rule 12(b)(6): Motion to Dismiss
8               Federal Rule of Civil Procedure 12(b)(6) permits a party to raise a motion that the
9    complaint “fail[s] to state a claim upon which relief can be granted.” The Court evaluates
10   whether a complaint states a cognizable legal theory and sufficient facts in light of Federal
11   Rule of Civil Procedure 8(a), which requires a “short and plain statement of the claim
12   showing that the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed
13   factual allegations,’ . . . it [does] demand[ ] more than an unadorned, the-defendant-
14   unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
15   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
16              “To survive a motion to dismiss, a claim must contain sufficient factual matter,
17   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
18   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
19   when the facts pled “allow . . . the court to draw the reasonable inferences that the defendant
20   is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
21   557). That is not to say that the claim must be probable, but there must be “more than a
22   sheer possibility that a defendant has acted unlawfully.” Id. Facts “merely consistent with
23   a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting Twombly,
24   550 U.S. at 557). Further, the Court need not accept as true “legal conclusions” contained
25   in the complaint. Id. This review requires context-specific analysis involving the Court’s
26                                                  
27
     2
       All citations to documents filed on the Court’s CM/ECF system are to the system’s
28   electronically-generated page numbers.
                                                                 3
                                                                                   18-CV-1609-AJB(WVG)
1    “judicial experience and common sense.” Id. at 678 (citation omitted). “[W]here the well-
2    pleaded facts do not permit the court to infer more than the mere possibility of misconduct,
3    the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”
4    Id.
5    B.    Standards Applicable to Pro Se Litigants in Civil Rights Actions
6          Where, as here, the plaintiff appears pro se in a civil rights suit, the Court also must
7    be careful to construe the pleadings liberally and afford the plaintiff any benefit of the
8    doubt. Garmon v. Cty of L.A., 828 F.3d 837, 846 (9th Cir. 2016). The rule of liberal
9    construction is “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d
10   1258, 1261 (9th Cir. 1992).
11         Moreover, a pro se litigant is entitled to notice of the deficiencies in the complaint
12   and an opportunity to amend unless the complaint’s deficiencies cannot be cured by
13   amendment. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995); Noll v. Carlson,
14   809 F.2d 1446, 1448 (9th Cir. 1987).
15                                        III.   DISCUSSION
16   A.    Deliberate Indifference to Plaintiff’s Serious Medical Needs
17         1.     Legal Background
18         Under the Eight Amendment, “[t]he government has an obligation to provide
19   medical care for those whom it punishes by incarceration.” Hutchinson v. United States,
20   838 F.2d 390, 392 (9th Cir. 1988).
21         To ascertain whether a prisoner has a claim under § 1983, the appropriate standard
22   is whether the officials demonstrated “deliberate indifference to a prisoner’s serious illness
23   or injury.” Estelle, 429 U.S. at 105. The plaintiff must fulfill two prongs to satisfy the test
24   for deliberate indifference. First, the plaintiff is required to show “a ‘serious medical need’
25   by demonstrating that failure to treat a prisoner’s condition could result in further
26   significant injury or the ‘unnecessary and wanton infliction of pain.’” Jett v. Penner, 439
27   F.3d 1091, 1096 (9th Cir. 2006). Second, the plaintiff must demonstrate the defendants
28   were “deliberately indifferent” to the prisoner’s needs. Id. Inadequate medical care

                                                    4
                                                                                18-CV-1609-AJB(WVG)
1    constitutes cruel and unusual punishment if the mistreatment rises to the level of “deliberate
2    indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).
3    “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cnty. Ariz., 609 F.3d
4    1011, 1019 (9th Cir. 2010), and is shown in circumstances where there is “a purposeful act
5    or failure to respond to a prisoner’s pain or possible medical need.” Jett v. Penner, 439
6    F.3d 1091, 1096 (9th Cir. 2006). Neither medical malpractice nor negligence are sufficient
7    and neither amounts to deliberate indifference. Toguchi v. Chung, 391 F.3d 1051, 1060
8    (9th Cir. 2004).
9          2.     Prong One: Serious Medical Need
10         A “serious medical need” exists if the failure to treat a prisoner’s condition would
11   result in further significant injury or the unnecessary and wanton infliction of pain contrary
12   to contemporary standards of decency. Helling v. McKinney, 509 U.S. 25, 32-35 (1993).
13   “Indications that a plaintiff has a serious medical need include ‘[t]he existence of an injury
14   that a reasonable doctor or patient would find important and worthy of comment or
15   treatment; the presence of a medical condition that significantly affects an individual’s
16   daily activities; or the existence of chronic and substantial pain.’” Colwell v. Bannister,
17   763 F.3d 1060, 1066, (9th Cir. 2014) (citation omitted) (monocular blindness caused by a
18   cataract significantly affects an individual’s daily activities and therefore is a serious
19   medical need).
20         Here, the Complaint sufficiently states that Plaintiff had a serious medical need
21   during his interactions with Dr. Ortega, who was a prison optometrist who conducted on-
22   site examinations of Plaintiff and referred him to off-site optometrists and surgeons for
23   further, more complicated medical care. Dr. Ortega handled an inmate appeal Plaintiff
24   filed, asking that he be re-examined and be provided further care for an issue he
25   experienced in his right eye after the “botched” cataract surgery. (Doc. No. 1 at 9.) The
26   issue he identified to Dr. Ortega was the loss of vision in his right eye. (Id.) Unlike other
27   cases where district courts have found that minor vision-related issues did not rise to the
28   “serious medical need” level, Plaintiff here alleges the complete lack of vision in one eye.

                                                   5
                                                                               18-CV-1609-AJB(WVG)
1    Cf. Canell v. Multnomah Cty., 141 F. Supp. 2d 1046, 1057 (D. Or. 2001) (need for reading
2    glasses did not present a serious medical need); Johnson v. Morgan, No. 16CV5738-BHS-
3    TLF, 2018 U.S. Dist. LEXIS 146463, at *17-18 (W.D. Wash. June 6, 2018) (“mild”
4    cataracts and vision within guidelines not did not constitute serious medical need); Morales
5    v. Cal. Forensic Med. Grp., Inc., No. CIV-S-09-3610-GGH-P, 2010 U.S. Dist. LEXIS
6    44949, at *4-6 (E.D. Cal. Apr. 6, 2010) (dismissing prisoner’s claims of “blurry vision and
7    irritation of un-focused sight” due to lack of corrective eyewear for failing to state an
8    Eighth Amendment claim under § 1915A(b)).
9             Based on the allegations in the Complaint, Plaintiff’s right eye blindness constitutes
10   a serious medical need. See Colwell v. Bannister, 763 F.3d 1060, 1066, (9th Cir. 2014)
11   (citation omitted) (monocular blindness caused by a cataract significantly affects an
12   individual’s daily activities and therefore is a serious medical need); Koehl v. Dalsheim,
13   85 F.3d 86, 88 (2d Cir. 1996) (allegation that prescription eyeglasses were required to avoid
14   double vision and loss of depth perception that resulted from a prior head injury sufficed
15   to allege serious medical need); Li v. Contra Costa Cty., No. 16CV2861-EMC, 2017 U.S.
16   Dist. LEXIS 176168, at *27 (N.D. Cal. Oct. 24, 2017) (finding a jury could find plaintiff’s
17   20/100 vision and ability to see only 20 feet in front of him constitutes a serious medical
18   need).
19            3.    Prong Two: Indifference to Serious Medical Need
20            Plaintiff must also sufficiently allege that Dr. Foyle was deliberately indifferent to
21   his serious medical needs. Deliberate indifference can be “manifested by prison doctors in
22   their response to the prisoner’s needs or by prison guards in intentionally denying or
23   delaying access to medical care or intentionally interfering with the treatment once
24   prescribed.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). Deliberate indifference can be
25   established (1) “when prison officials deny, delay or intentionally interfere with medical
26   treatment,” or (2) “it may be shown by the way in which prison physicians provide medical
27   care.” Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988) (citing Estelle, 429
28   U.S. at 104-05). However, a showing of negligence or medical malpractice does not rise to

                                                     6
                                                                                 18-CV-1609-AJB(WVG)
1    the level of cruel and unusual punishment under the Eighth Amendment. Id. When delay
2    in medical treatment is the conduct at issue, the plaintiff must demonstrate that the “delay[]
3    would cause significant harm and that [the] [d]efendant[] should have known this to be the
4    case.” Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002) (citing Hunt v. Dental Dep’t,
5    865 F.2d 198, 200 (9th Cir. 1989)).
6          The Complaint contains essentially only two substantive allegations against Dr.
7    Ortega. The first allegation suggests only that Dr. Ortega simply reviewed and approved
8    an inmate appeal asking for medical care on May 25, 2017 after he initially denied the
9    request on April 20, 2017. (Doc. No. 1 at 9.) Thus, this allegation only demonstrates that
10   Dr. Ortega approved—i.e., did not deny—the request for medical care. It is difficult to
11   imagine how approval of the very outcome Plaintiff sought amounts to indifference. The
12   second allegation against Dr. Ortega is that he examined Plaintiff on June 19, 2017—three
13   months after the “botched” cataract surgery—and Plaintiff “asked him to speed up [the]
14   visit to Dr. Foley.” (Doc. No. 1 at 11.) This visit with Dr. Ortega immediately followed
15   an off-site visit with private doctors at California Retina Associates on the same day. (Id.)
16   The remaining dates and events surrounding these allegations show that Plaintiff was being
17   examined by prison and private doctors on a routine and continuous basis. The two
18   allegations above fail to show that Dr. Ortega purposely delayed or disregarded Plaintiff’s
19   serious medical need.
20         Although Plaintiff vaguely contends Dr. Ortega failed to respond “at all” to his
21   serious medical need, neither the Complaint nor his opposition to Defendant’s motion to
22   dismiss contain any indication as to what more Dr. Ortega could have done. The totality
23   of Plaintiff’s allegations merely allege that Dr. Ortega approved a Form 602 appeal a month
24   after he initially denied it, that Plaintiff asked that his visit with Dr. Foley be expedited,
25   and that he continued to be seen multiple times by other doctors in each month that
26   followed this request. This is a far cry from Dr. Ortega failing to respond “at all.” Under
27   these facts, Plaintiff wholly fails to allege facts that suggest Dr. Ortega disregarded
28   Plaintiff’s serious medical need.

                                                   7
                                                                               18-CV-1609-AJB(WVG)
1          However, assuming for the sake of argument that Plaintiff had properly alleged Dr.
2    Ortega deliberately delayed or ignored Plaintiff’s needs, Plaintiff must also allege facts
3    showing that any delay led to further injury. McGluckin v. Smith, 974 F.2d 1050, 1059
4    (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133
5    (9th Cir. 1997) (en banc). Here, Plaintiff offers no allegations that Dr. Ortega’s one-month
6    delay in approving Plaintiff’s appeal or a delay in any of Plaintiff’s 21 appointments with
7    CRA or UCSD physicians caused additional injury.
8          4.     Defendant’s Liability is Not Based on His Role in the Appeal Process
9          Defendant also seeks to dismiss the Complaint based on Dr. Ortega’s involvement
10   with the Form 602 inmate appeal he reviewed and ultimately approved. However,
11   Defendant’s characterization of the allegations against him is misguided. Plaintiff does not
12   challenge the appeal process itself so much as he alleges that Dr. Ortega gained knowledge
13   of Plaintiff’s serious medical needs as a result of the appeal and then proceeded to ignore
14   those needs. Plaintiff’s complaint is thus not dismissible on the basis that it is a challenge
15   to the inmate appeal process itself.
16         It is true that allegations against a prison official who reviews or denies a grievance
17   generally do not state a claim of deliberate indifference. See Ramirez v. Galaza, 334 F.3d
18   850, 861 (9th Cir. 2003) (“Inmates lack a separate constitutional entitlement to a specific
19   prison grievance procedure.”). That is because prison grievance procedures are procedural
20   rights that do not give rise to a protected liberty interest. Id. Here, however, Plaintiff has
21   not merely complained that Dr. Ortega performed clerical acts of reviewing or denying his
22   inmate appeal, and Plaintiff does not challenge the appeal process itself. Rather, plaintiff
23   has alleged that he put Dr. Ortega on notice through the inmate appeals process—thus
24   establishing his knowledge—that Plaintiff had an ongoing serious medical need. See Jett
25   v. Penner, 439 F.3d 1091, 1098 (9th Cir. 2006) (prisoner’s letter to administrator alerting
26   him to constitutional violation sufficient to generate genuine issue of material fact as to
27   whether administrator was aware of violation); Dennis v. Kernan, No. 16CV542-JAM-AC-
28   P, 2019 U.S. Dist. LEXIS 30667, at *20-22 (E.D. Cal. Feb. 26, 2019); Payan v. Tate, No.

                                                   8
                                                                               18-CV-1609-AJB(WVG)
1    13CV807-LJO-BAM-PC, 2017 U.S. Dist. LEXIS 31496, at *13 (E.D. Cal. Mar. 6, 2017)
2    (“Plaintiff has not merely complained that the Defendants reviewed or denied his inmate
3    appeal. Rather, plaintiff has alleged that he put the reviewing defendants on notice through
4    the inmate appeals process, establishing knowledge, that Plaintiff had ongoing serious
5    medical conditions and was not receiving proper care.”), report and recommendation
6    adopted, 2017 U.S. Dist. LEXIS 49613 (E.D. Cal. Mar. 31, 2017); Edwards v. Hsieh, 2016
7    U.S. Dist. LEXIS 54386, at *4-5 (E.D. Cal. Apr. 22, 2016), report and recommendation
8    adopted, 2016 U.S. Dist. LEXIS 78878 (E.D. Cal. June 16, 2016) (“These allegations are
9    sufficient to state a claim against this defendant because plaintiff alleges that the
10   defendant’s response to his inmate appeal amounted to a refusal to provide him with
11   adequate medical care in keeping with Eighth Amendment standards). Plaintiff is not
12   seeking liability for deliberate indifference in the handling of the grievances but rather
13   contends that Dr. Ortega allegedly had knowledge of a serious medical need and was then
14   indifferent to that need.   Accordingly, the Complaint is not dismissible based on a
15   purported challenge to the inmate appeal process.
16   B.    Leave to Amend
17         Under Federal Rule of Civil Procedure 15(a)(2), leave to amend shall be freely given
18   when justice so requires. “In deciding whether justice requires granting leave to amend,
19   factors to be considered include the presence or absence of undue delay, bad faith, dilatory
20   motive, repeated failure to cure deficiencies by previous amendments, undue prejudice to
21   the opposing party and futility of the proposed amendment.” Moore v. Kayport Package
22   Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989).
23         Here, there is no showing of undue delay, bad faith, dilatory motive, or undue
24   prejudice. Since the Complaint is Plaintiff’s first operative pleading, he has not repeatedly
25   failed to cure deficiencies in any previous amendments. As for futility of amendment,
26   Plaintiff’s opposition to the motion to dismiss does not contain any additional facts that
27   demonstrate Dr. Ortega’s failure to address Plaintiff’s serious medical need. To the
28   contrary, everything in the Complaint and opposition tends to show Plaintiff received care

                                                   9
                                                                               18-CV-1609-AJB(WVG)
1    on a continuous basis and Dr. Ortega did not delay such care. That being said, the Court
2    cannot state definitively that no such facts exist. And given that Plaintiff is a pro se
3    prisoner, he should be afforded at least one opportunity to amend.
4          When amending the Complaint, Plaintiff must allege facts against Dr. Ortega
5    alleging how exactly Dr. Ortega delayed the proper care of Plaintiff’s eye, what exactly
6    that proper care was or should have been, how Dr. Ortega was responsible for providing
7    that care (rather than other doctors who saw Plaintiff), how any delay attributable to Dr.
8    Ortega caused Plaintiff further injury, and what that further injury was. However, Plaintiff
9    should be aware that not every person who was somehow involved in his medical care is
10   liable under section 1983. If Plaintiff does not have any such facts against Dr. Ortega, he
11   should not feel obligated to amend the Complaint for the sake of doing so because not
12   everyone whose name was somehow associated with the eye treatment process can or
13   should be held civilly liable. In short, Plaintiff should exercise judgment and discretion
14   when deciding whether Dr. Ortega really is responsible for an Eighth Amendment
15   violation. If Dr. Ortega is not responsible, then Plaintiff should not amend the complaint
16   and should allow Dr. Ortega to be dismissed from this case.
17         Given that all the other factors weigh in favor of amendment and it is not clear that
18   amendment would be futile, the Court RECOMMENDS Plaintiff be granted leave to file
19   an amended complaint.
20                                      IV.    CONCLUSION
21         This Court RECOMMENDS that Defendant Ortega’s motion to dismiss be
22   GRANTED and that the Complaint against Dr. Ortega be DISMISSED WITH LEAVE TO
23   AMEND.
24         This Report and Recommendation is submitted to the United States District Judge
25   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
26   of Civil Procedure 72(b).
27         IT IS ORDERED that no later than May 31, 2019, any party to this action may
28   file written objection with the Court and serve a copy on all parties. The document shall

                                                  10
                                                                              18-CV-1609-AJB(WVG)
1    be captioned “Objections to Report and Recommendation.” The parties are advised that
2    failure to file objections within the specific time may waive to raise those objections on the
3    appeal.
4           IT IS ORDERED that no later than June 18, 2019, any party may file a response
5    to objections, if any are filed.
6           IT IS SO ORDERED.
7    DATED: May 1, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   11
                                                                               18-CV-1609-AJB(WVG)
